DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendments
This office action is responsive to the preliminary amendment filed on 08/04/2020. As directed by the amendment: claim(s) 3-7 and 10-15 has/have been amended, claim(s) no has/have been cancelled, and no new claim(s) has/have been added.  Thus, claims 1-15 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Gas generation device, oxygen supply device, hydrogen supply device in claims 1-2, 9 and 15 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the plant-derived biomass" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is duly noted that based on the current claim amendments, claim 4 should depend on claim 3 instead. Appropriate correction is required. 
Claim 6 recites the limitation "the water content" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is duly noted that based on the current claim amendments, claim 6 should depend on claim 5 instead. Appropriate correction is required. 
Claim 11 recites the limitation "the plant-derived biomass" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is duly noted that based on the current claim amendments, claim 11 should depend on claim 10 instead. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOLMER (WO 2011/042771 A1) in view of Zobel (DE 102014202190 A1).
Re claim 1, DOLMER (‘771) discloses a biomass gasification power generation system 10 (see fig. 1) comprising: 
a gas generation device (e.g., biogas producer 78; fig. 1 and pg. 14, line 14 thru pg. 15, line 30) that generates a combustible gas from a biomass (e.g., wet biomass 24) and a gasification agent (e.g., oxygen 42); 
an internal combustion engine (e.g., output converter 18 and its first & second electric energy producers 48 & 60; see fig. 1 and pg. 16, lines 19-30) that generates motive power from a fuel gas (e.g., biogas 79 & synthesis gas 57) containing the combustible gas generated by the gas generation device 78; and 
a generator (e.g., first and second electric energy producers 48, 60; fig. 1) that generates electric power (26) from the motive power generated by the internal combustion engine, wherein the power generation system 10 further comprises a water electrolysis device (38; fig. 1) that generates oxygen and hydrogen through the electrolysis of water, the gasification agent comprises oxygen (42; fig. 1) produced by the water electrolysis device 38, and the fuel gas comprises hydrogen (44) produced by the water electrolysis device 38. 
Note, DOLMER clearly teaches a fourth oxygen supply controller 82 for controlling a precise amount of oxygen, acting as a gasification agent, provided to the gas generation device 78 in the production of biogas 79, which is then provided to the output converter 18 for the generation of electric energy 26. However, DOLMER fails to explicitly teach that an oxygen concentration in the gasification agent is from 22 vol. % to 40 vol.%.
However, the patent application to Zobel (‘190) teaches a very similar biomass gasification power generation system 1 (fig. 1), wherein the oxygen concentration in the gasification agent provided to the gas generation device 10 via supply line 15 is from 22 vol.% to 40 vol.% (see pg. 2, par. 5-6 and pg. 3, par. 4).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gasification system of DOLMER, such that the oxygen concentration in the gasification agent is from 20 vol.% to 40 vol.%, as clearly suggested and taught by Zobel, in order to increase the power generation efficiency of the system based on the solids or biomass usage.
Re claim 2, the modified DOLMER also teaches an oxygen supply device (supply system 42; fig. 1) that supplies oxygen generated by the water electrolysis device 38 to the gas generation device 78; and a hydrogen supply device 44, 46 (fig. 1) that supplies hydrogen generated by the water electrolysis device 38 to the internal combustion engine (18, 48, 60).
Re claims 3-4, the modified DOLMER also teaches wherein the biomass is a plant-derived biomass; and wherein the plant-derived biomass comprises at least one of woody biomass, herbaceous biomass, plant residue, and food scraps (see pg. 4, lines 23-28). 
Re claims 5-6, the modified DOLMER teaches invention as essentially claimed. DOLMER explicitly teaches the usage of a wet biomass. Clearly, DOLMER implicitly teaches that such wet biomass has a water content. DOLMER does not explicitly teach that the water content in the biomass is NOT less than 10 mass% or 10 mass% to 60 mass%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such wet biomass having a water content of NOT less than 10 mass% or 10 mass% - 60 mass%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re claim 7, the modified DOLMER teaches the invention as essentially claimed except for wherein a hydrogen concentration in the fuel gas is from 15 vol. % to 50 vol. %. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such claimed hydrogen concentration in the fuel gas, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claim(s) 8-15, the claim(s) is/are commensurate in scope with claim(s) 1-5,a nd is/are rejected for the same reasons as set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747